Citation Nr: 1311040	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression and schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active service from May 1951 to May 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In April 2011 the Board noted that the psychiatric claim on appeal had been developed by the RO to include only PTSD.  However, the Court of Appeals for Veterans Claims (CAVC or Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the PTSD claim has been recharacterized to include any psychiatric disorder, including the Veteran's current diagnoses of depression and schizoaffective disorder.  Due to this broadening of the issue, the Board found that the schizoaffective disorder claim (which is now encompassed in the acquired psychiatric disorder claim) was not a new and material evidence claim and was instead an original claim for service connection.  Therefore, the Board did not address whether new and material evidence has been submitted to reopen the schizoaffective disorder claim. 

In April 2011 the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, and schizoaffective disorder; the Board remanded in order to obtain additional private treatment records and for a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

After the April 2011 remand the Board has separated the Veteran's claims as characterized on the title page.  

The Veteran requested and was scheduled for a Board hearing in July 2010; however, in July 2010 the Veteran withdrew his request for a hearing.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  There is no competent diagnosis of PTSD.

3.  The Veteran's psychiatric disorder, to include schizophrenia, was not shown during service or until years after service, and any diagnosed psychiatric disorder has not been related to any verified aspect of the Veteran's period of service.


CONCLUSIONS OF LAW

1.  PTSD is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2012).  

2.  The Veteran's psychiatric disorder, to include schizophrenia, is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in July 2008 and April 2011.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran in July 2008, November 2010, and April 2011 letters.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The Board notes that some but not all of the Veteran's service treatment records are of record.  In April 2011 the RO notified the Veteran that his service treatment records were destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   The Veteran was notified of additional information that he could be sent in to support his claims; however, the Veteran did not respond to the April 2011 letter.  Thus, the Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 2011 the Board remanded in order for the RO to send the Veteran a VCAA letter to include that his records were destroyed in the fire at NPRC, to obtain VA treatment records, to obtain private treatment records, and to afford the Veteran a VA examination.  As noted above, the RO sent the Veteran a new VCAA letter pertaining to his service treatment records being destroyed while in government custody in April 2011.  Additional VA treatment records have been obtained and associated with the Veteran's claims file.  In the April 2011 letter the RO asked for the Veteran to identify any additional private treatment records and to sign an authorization form in order for the RO to obtain any additional private treatment records; however, the Veteran did not respond to the April 2011 letter.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

Finally, the Board remanded in order for the Veteran to be afforded a VA examination.  The Veteran was afforded a VA examination in July 2011 and subsequently a VHA opinion was rendered in July 2012.  The Board finds that the July 2011 VA examination and July 2012 VHA opinion were sufficient since they were a thorough and contemporaneous examinations of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).    Thus, the Board finds that the April 2011 Board remand was complied with.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he currently has PTSD and an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, related to his active military service.  

As noted above, while some of the Veteran's service treatment records are of record they are not complete; unfortunately, the Veteran's service treatment records were destroyed in a July 1973 fire at NPRC, and are not available for review.  The Board notes that there is a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In addition, the Veteran's service treatment records that are of record have no mention of any psychiatric complaints, treatment, or diagnosis. 

According to the Veteran's claims file and statements, following his separation from service, the Veteran was injured at his post-service job as a police officer in the Commonwealth of Puerto Rico in January 1968 and was placed on permanent total disability from the State Insurance Fund.  A "Supplementary Disability Report" from the State Insurance Fund dated in June 1970 indicates that the Veteran "suffered a work accident on 1-24-68 consistent in his functions as a policeman [when] he was attacked receiving blows on his head, neck, back and waist."  He was treated for "cranial cerebral trauma with residual."  The Veteran subsequently was diagnosed as having "schizophrenic reaction of the paranoid type" in April 1970.  This report concluded that the Veteran's paranoid schizophrenia "is independent from the previous" disability.  In a November 1970 letter, the Veteran's private doctor, stated that the Veteran had been in psychiatric treatment since March 24, 1969, and had been diagnosed as having "schizophrenic reaction of the paranoid type." None of this information connects the Veteran's psychiatric diagnoses to service, although Dr. N.P.M. related the Veteran's account of a shooting incident in service.  As will be demonstrated below, this does not serve as a basis for a grant of service connection for PTSD as such a diagnosis has not been established, and this Doctor's diagnosis is rejected.  

On VA examination in February 1971, the Veteran reported that, following his separation from active service, he had worked "as a police officer until 1969 when he became so nervous and confused that he had to see a psychiatrist."  Mental status examination of the Veteran showed he was "fairly clean in his dress and habits, moderately attentive and only passively cooperative," normal gait and posture "but he moved around slowly and appeared confused.  He obviously was under the influence of tranquilizing medication."  His manner "was detached from the business at hand."  There was decreased motor activity and definite psychomotor retardation.  The Veteran "appeared withdrawn and seclusive."  There was "a slow flow of ideas.  Blocking occurred frequently.  Thinking was dereistic."  Thought content "revolved around ideas of reference and persecution."  The Veteran admitted to auditory hallucinations, "suspicious thoughts about activities in his environment, and episodes of being mad and agitated.  His defense mechanism is obviously that of projective, regressive type of reaction."  The Veteran was disoriented as to time.  He had poor memory.  It also was noted that his "intellectual capacities were impaired," his insight was "missing," and his judgment was impaired.  The diagnosis was severe chronic undifferentiated schizophrenia.

On VA outpatient treatment in February 2011, the Veteran reported "running away from [his] home [and] around [his] neighborhood" because he felt persecuted.  He also reported "hearing 'murmurs and steps.'"  The Veteran's wife reported that he seemed apprehensive and was "wandering around and shutting doors and windows."  The Veteran described "persecutory delusions of military content."  He denied any episodes of mania/hypomania, panic-like or phobia symptoms, recent suicidal ideation, and any homicidal ideation or plan.  Mental status examination of the Veteran showed adequate hygiene, appropriate dress, normal motor activity, normal gait and coordination, no evidence of dyskinetic movements, logical and coherent thought process, clear speech with "scanty" production and decreased rate and volume, normal thought content with delusions of persecution, no suicidal ideas or plans, no active abnormality of perception, oriented to person and place only, poor remote memory, impaired abstraction, fair judgment, and limited insight.  The VA examiner stated that the Veteran "has been suffering from chronic persecutory delusions of military content" and was unable to resume any activities.  He had presented with difficulty communicating with others, poor social skills, and an inability to keep up with job demands because he was "afraid of being attacked."  He restricted social contacts to his immediate relatives.  There was no evidence of any recent psychotic episodes "but marked negative manifestations adversely affecting overall functioning and relationships."  The Veteran denied hearing any commanding voices or suicidal or homicidal ideation but required "constant supervision by [his] wife."  The Veteran's Global Assessment of Functioning (GAF) score was 50-55, indicating either serious symptoms or any serious impairment in social, occupational, or school functioning, or moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnoses were PTSD and schizoaffective disorder, depressive type.

The Veteran was hospitalized for several days at a VA Medical Center (VAMC) in June 2011 for complaints of suicidal ideation, "weeks of feeling sad," auditory hallucinations "commanding him to harm himself," and reports of "seeing 'shadows' and 'people far away.'"  The Veteran's wife reported on admission that her husband frequently harmed himself at home "when he sees or hears hallucinations as he starts running down hills or outside the house, and has also thrown himself on a gate" which required hospitalization and nearly required amputation of his right arm.  The Veteran reported feeling persecuted and "that others want to harm him."  His constant auditory hallucinations were identified as his stressor "as well as feeling alone [and] isolated."  Mental status examination of the Veteran showed fair eye contact, fair hygiene and grooming, mild psychomotor retardation, no tremors, involuntary movements, or tics, spontaneous speech of low volume and slow rate of production, coherent, relevant, and logical thoughts, suicidal ideas "with structured plan of jumping out of a building," no homicidal ideas or plans, no delusions, reported visual and auditory command hallucinations, full orientation, and poor insight and judgment.  The Veteran's GAF score on admission was 25, indicating behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or an inability to function in almost all areas.  The impressions on admission included schizoaffective disorder, depressive type - in acute exacerbation, and PTSD by history.

On VA outpatient treatment on July 19, 2011, the Veteran's complaints included continuing intrusive thoughts and dreams.  He was accompanied by his son to this treatment visit.  The Veteran's son reported that the Veteran "had been manageable but in need of close supervision."  The Veteran "seems to be responding to internal stimuli and looking through windows and shutting doors."  There was no evidence of any tics, tremors, or any other associated involuntary movements.  The Veteran denied any suicidal or homicidal ideation or plan.  Mental status examination of the Veteran showed adequate hygiene, appropriate dress, normal gait and coordination, no dyskinetic movements, coherent, logical thought process, clear speech of scanty production and decreased rate and volume, normal thought content with delusions of persecution, no suicidal ideas of plans, no active abnormality of perception, oriented to person and place only, poor remote memory, impaired abstraction, fair judgment, and limited insight.  The Veteran's GAF score was 50-55.  The Axis I diagnoses included PTSD and schizoaffective disorder, depressive type.

The Veteran was then afforded a VA examination on July 26, 2011, one week after the above VA treatment note.  The Veteran's complaints included "hearing voices 'calling my name' and 'asking for help,'" sleeping difficulties (described as sleeping only 3 hours per night), feelings of sadness, "death wishes," an inability to tolerate crowded places, "unspecified" war-related nightmares, anxiety, difficulties with concentration.  The Veteran stated that he experienced these symptoms daily since his service separation and they were severe in nature.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his in-service stressors included seeing another soldier shot and killed while in Germany during a training exercise and seeing a number of fellow soldiers injured when a rifle accidentally discharged.  He also reported good family relationships and said his wife was very supportive.  He also reported good but "somewhat distant" interpersonal relationships.  He enjoyed gardening.  He reported multiple suicide attempts in the past with the last attempt several years earlier when he tried to end his life using an electronic gate but ended up only with a pinched arm.  

Mental status examination showed that the Veteran was clean and casually dressed, fatigued psychomotor activity, slow speech, an inability to spell a word forward and backward, full orientation to person and place but only partial orientation to time, a paucity of ideas, poverty of thought, no delusions, reported persistent auditory hallucinations, no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, fair impulse control, mildly impaired remote and recent memory, and an ability to maintain minimum personal hygiene.  The Veteran stated that he had retired from his post-service job as a police officer in 1971 due to psychiatric problems.  The Veteran's GAF score was 55.  The Axis I diagnosis was schizoaffective disorder.  The VA examiner stated that no other mental disorder was found.  This examiner also stated that there was no evidence to fulfill the diagnostic criteria for a diagnosis of PTSD.  This examiner opined that it was at least as likely as not that the Veteran's schizoaffective disorder was related to active service.  His rationale was that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to or during active service or within the first post-service year.  This examiner also stated that the Veteran sought psychiatric care in 1969 and retired from his job in 1970 "due to his mental disorder."  Additional treatment records indicated that there was a decline in the Veteran's GAF scores but the "stressors identified and documented were chronic illness, family stressors, chronic medical conditions, and problems related to social environment."

On VA outpatient treatment in August 2011, the Veteran complained of continuing intrusive thoughts "about past military experiences," and a feeling of being observed and persecuted.  The Veteran's wife, who accompanied him to this treatment visit, reported that her husband "seems to be talking and responding to internal stimuli as [he was] constantly looking through windows."  The Veteran also required constant supervision "even to recall about personal hygiene and feedings."  The Veteran "has been manageable at home as no evidence of any recent disruptive behavior."  There was no evidence of any tics, tremors, or any other associated involuntary movements.  The Veteran reported hearing his name when he felt he was being observed.  He denied any episodes of mania/hypomania, panic, or phobic symptoms.  He also denied any suicidal or homicidal ideation or plan.  Mental status examination of the Veteran was unchanged from July 2011 outpatient treatment.  The Veteran's GAF score was 50-55.  The Axis I diagnoses included PTSD and schizoaffective disorder, depressive type.

In July 2012 a VHA medical opinion was rendered.  It was noted that the Veteran was in the military from 1951-1953 and worked for 11 years as a police officer before he sustained injuries in 1968; he received blows to head in 1968, began psychological treatment in 1969, and was disabled from the police department in 1970.  Upon reviewing the Veteran's claims file the VHA examiner stated that it was his conclusions that the Veteran did not meet the full criteria for PTSD since Criterion C was never met.  He stated that although the Veteran was diagnosed with a history of PTSD he never met the full DSM-IV diagnostic criteria for PTSD; it is not documented that he did.  All the Veteran reported was the trauma he witnessed and that he was having nightmares but he did not meet the full diagnostic criteria for PTSD.  The VHA examiner than stated that the Veteran does have a diagnosis of schizoaffective disorder that is due to that trauma he received as a police officer; it is not related to the Veteran's active service as he did not have any problems with mental illness and continued to hold gainful employment and did not report any problems in his social life until his injuries in 1968.  The VHA examiner than stated that it is as likely as not that the Veteran's schizoaffective disorder was caused or permanently worsened by the Veteran's post-service injuries as a police officer.  He stated that the Veteran was able to work as a state police officer for eight years until his 1968 psychiatric hospitalization and that this indicated that not only did the Veteran not meet any diagnostic criteria for PTSD or schizoaffective disorder before the 1968 injuries or during his service and that he only had problems with competitive gainful employment after the injuries in 1968.  He also stated that the contradiction on the July 2011 VA examination reported and the VA outpatient treatment notes dates before and after July 26, 2011, concerning a diagnosis of PTSD is the result of lack of documentation and error in clinical skills.  Although the Veteran was diagnosed with a history of PTSD/PTSD prior to and after the report on July 26, 2011, he never met the full DSM IV criteria for PTSD in any of his clinical notes and treatment notes.  DSM IV diagnostic criteria of PTSD was never explored or documented.  



PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

A diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis. Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  

In this instance, the Board finds that the preponderance of the evidence is against a probative PTSD diagnosis that conforms to 38 C.F.R. § 4.125(a), which contemplates that a diagnosis of a mental disorder meet the criteria of DSM-IV.  The Board observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  After a careful review of the medical evidence of record, including the July 2011 VA examination and July 2012 VHA opinion, a PTSD diagnosis is not demonstrated by the probative evidence of record.

Although there are sporadic notations of a PTSD diagnosis in the claims file, these equivocal diagnoses are far outweighed by the many other items of evidence showing that the Veteran's proper diagnosis is something other than PTSD, specifically schizophrenia.  Moreover,  with the exception of the February 2011 diagnosis, none of the PTSD diagnoses were corroborated by their own records and a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The Board does note that the February 2011 VA examination diagnosis of PTSD appears to be done after examination of the Veteran.  However, the Board finds that it is not a probative diagnosis because there is no evidence that the VA psychologist administered the DSM-IV.  Moreover, the July 2012 VHA medical opinion that the Veteran did not have a diagnosis was based on the Veteran not meeting criteria under Criterion C, the persistent avoidance of stimuli associated with trauma and numbing of general responsiveness.  There is no indication in the February 2011 VA examination report that the Veteran had any avoidance of stimuli associated with trauma and numbing of general responsiveness.  

The Board notes that both the July 2011 VA examination and July 2012 VHA opinions did not rely on a recitation of the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran and used all of the criterion in DSM-IV and provided a thorough description of the Veteran's reported symptoms with the DSM-IV. Thus, with the exception of the July 2011 VA examination and the July 2012 VHA opinion, none of these diagnoses were accompanied by discussions for the basis of the diagnoses or the stressor that led to these diagnoses.  In addition, the February 2011 treatment note did not discuss the Veteran's post-service accident. This lack of analysis seriously undermines the opinion.  Thus, the Board finds that the Veteran does not have a current diagnosis of PTSD conforming to 38 C.F.R. § 4.125(a).

In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Because the July 2011 VA examiner's opinion and July 2012 VHA opinion was based on a complete review of the record, including the prior diagnoses of PTSD and supported by a rationale, the Board finds the July 2011 VA examination opinion and the July 2012 VHA opinion to be of greater probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. App. at 470-71.  Moreover, as indicated above, the July 2012 VHA opinion essentially reconciled and substantiated the diagnoses of the Veteran's mental condition, and in doing so, it establishes a sound medical basis for ruling out a PTSD diagnosis in accordance with DSM-IV.

Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here. Without competent evidence of a current diagnosis of PTSD, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, after a careful review of the claims file the Board finds that the preponderance of the evidence is against the Veteran's claim since he does not have a current competent diagnosis of PTSD. As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied


Schizoaffective Disorder

The Board notes that a careful review of the Veteran's claims file revealed diagnoses of psychiatric disorders other than PTSD; specifically, schizophrenia.  Thus, as noted above, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim on appeal also includes entitlement to service connection for schizophrenia.  However, the Board finds that the preponderance of the evidence is against a grant of service connection for schizophrenia.  

First, there is no evidence that the Veteran was diagnosed with a psychiatric condition, including schizophrenia, during his periods of active duty military service or shortly after his discharge from the military.  Instead, the first diagnosis was in 1968, fifteen years after the Veteran's military discharge.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   Moreover, the Veteran was only diagnosed with schizophrenia after his accident as a police officer and as stated by the July 2012 VHA examiner there is no evidence of any problems with mental illness, holding gainful employment, or problems with his social life prior to his accident as a police officer. 

The Board also finds that the probative medical opinions of record are against the Veteran's claim.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). 

First, the Board finds that the July 2011 VA medical opinion is not probative since the VA examiner contradicts his opinion with his rationale.  He opined that it was at least as likely as not that the Veteran's schizoaffective disorder was related to active service; however, his rationale was that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to or during active service or within the first post-service year.  Thus, the Board finds that this is not a positive nexus opinion since the VA examiner contradicts his opinion with his rationale that the Veteran did not have a psychiatric diagnosis until many years after his military service.  Therefore, the Board finds that there are no positive nexus opinions and the only other opinion of record is the July 2012 VHA medical opinion, which is against the Veteran's claim.  The July 2012 VHA medical examiner related the Veteran's schizophrenia to the trauma the Veteran received as a police officer; the rationale for his opinion was that prior to the Veteran's injuries as a police officer he did not have any problems with mental illness and continued to hold gainful employment and did not report any problems in his social life until his injuries in 1968.  Also, the Veteran was able to work as a state police officer for eight years until his 1968 psychiatric hospitalization and he only had problems with competitive gainful employment after the injuries in 1968.  In addition, to the July 2012 VHA opinion the Board notes that the Veteran's private and VA treatment notes do not discuss the Veteran's military service but his post-service injury as a police officer; additionally, there is no evidence the Veteran complained of, was treated for, or diagnosed with schizophrenia prior to his post-service injury.  Additionally, the Veteran's VA outpatient treatment records do not include any opinions whether any of the Veteran's current psychiatric diagnoses are related to active service.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board finds that in addition to the VA examination opinions the preponderance of the evidence is against the Veteran's claim that his schizophrenia is related to his military service, instead the evidence is that the Veteran's schizophrenia is related to the Veteran's post-service accident as a police officer. .  

In regards to the statements made by the Veteran and his wife, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's VA treatment records and private treatment record revealed that the Veteran never reported that his schizophrenia began either during service or as a result of his military service.  Instead, the Veteran's schizophrenia was reported as being the result of his post-service injury.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, the Veteran's statements that his schizophrenia was due to service were made only after the Veteran filed his claim for service connection, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Based upon the above evidence which shoes inconsistencies in the Veterans statements about his schizophrenia, the Board finds that the Veteran's lay statements are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his schizophrenia was due to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's schizophrenia directly to his military service. 

In sum, the Board finds that service connection for schizophrenia must be denied because there is no probative evidence that the Veteran's schizophrenia is due to military service and not to his post-service injury when he was a police officer.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   



ORDER


Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder to include depression and schizoaffective disorder is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


